UNITED STATES DISTRICT COURT                                            USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                           DOCUMENT
                                                                        ELECTRONICALLY FILED
 SMART STUDY CO., LTD,                                                  DOC #:
                                                                        DATE FILED: 5/18/2021
                            Plaintiffs,
                                                                 1:20-cv-01733-MKV
                     -against-
                                                               SCHEDULING ORDER
 A PLEASANT TRIP STORE, et al.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from Plaintiff proposing next steps in this case. See Letter

to Court, ECF No. 50. In light of that letter,

       IT IS HEREBY ORDERED that Plaintiff must file any motion for a default judgment on

or before July 9, 2021. Before filing the motion, Plaintiff shall consult the Court’s Individual

Practice Rules and ensure compliance therewith. Particular attention should be paid to the

propriety of service and personal jurisdiction. Plaintiff is directed to file a single model proposed

judgment with an exhibit noting differences, if any, among particular Defendants.


SO ORDERED


Dated: New York, New York
       May 18, 2021                                   __________________________________
                                                      ________
                                                            ____________ ______
                                                                       __      _ __
                                                                               __ ____________
                                                             MARY
                                                              MARY KAY
                                                                     KAY VYSKOCIL
                                                                            VYS
                                                                              Y KOCIL
                                                                              YS
                                                            United
                                                            Unnited Sta
                                                            U       States
                                                                     taates District Judge




                                                  1
